DETAILED ACTION

Status of Application
Claims 1-14 and 21-26 are pending in the present application.
	The Preliminary Amendment filed on 02/27/2020 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-13, 21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al (hereinafter Hook), U.S. Publication No. 2009/0249039 A1, in view of Espasa et al (hereinafter Espasa), U.S. Publication No. 2015/0277904 A1.
	Referring to claims 1, 9, and 21, Hook discloses a processor [fig. 2] comprising:
fetch circuitry to fetch a vector multiplication instruction having fields for an opcode, first and second source identifiers, [paragraphs 8, 13, 38, an arithmetic operation such as add and multiply on SIMD vectors; an arithmetic instruction is fetched from memory and is decoded. Then, the first vector register and the second vector register are read from the register file as specified in the arithmetic instruction; The instruction opcode specifies an arithmetic operation such as add, multiply, or subtract in its opcode field];
decode circuitry to decode the fetched vector multiplication instruction [paragraph 13, “Next, an arithmetic instruction is fetched from memory and is decoded”]; and 
execution circuitry to, on each of a plurality of pairs of corresponding fixed-sized elements of the identified first and second sources, execute the decoded vector multiplication instruction to:
generate a signed fixed-sized result by rounding the most significant fixed-sized portion of the product to fit into the identified destination [paragraph 13, 63, The present invention first loads, from a memory, a first set of data elements into a first vector register and a second set of data elements into a second vector register. Each data element comprises N bits. Next, an arithmetic instruction is fetched from memory and is decoded. Then, the first vector register and the 
Hook does not explicitly disclose the instruction having a destination identifier;
generating a double-sized product of each pair of fixed-sized elements, the doublesized product being represented by at least twice a number of bits of the fixed size.
However, Espasa discloses the instruction having a destination identifier [paragraph 8, It should be understood that the term destination vector operand (or destination operand) is defined as the direct result of performing the operation specified by an instruction, including the storage of that destination operand at a location (be it a register or at a memory address specified by that instruction)];
generating a double-sized product of each pair of fixed-sized elements, the doublesized product being represented by at least twice a number of bits of the fixed size [paragraphs 7-8, Single Instruction Multiple Data (SIMD) refers to a type of instruction that causes a processor to perform an operation on multiple data items; In addition to this exemplary type of SIMD instruction, there are a variety of other types of SIMD instructions that operate in a horizontal fashion; 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of Hook to provide improved power consumption as only one instruction is decoded. It is for this reason one of ordinary skill in the art would have been motivated to implement having a destination identifier; generating a double-sized product of each pair of fixed-sized elements, the doublesized product being represented by at least twice a number of bits of the fixed size.
Referring to claim 2, the modified Hook discloses the processor of claim 1, wherein the fixed size is 16 bits, and wherein the execution circuitry is further to execute the decoded vector multiplication instruction in parallel on every element of the first and second identified sources [Hook, paragraphs 29, 39, arithmetic operation operates on the corresponding elements of the registers independently and in parallel; operate on data that is the full width of the local on-chip memories, up to 64 bits, and this allows parallel operations on 8 8 bit, 4 16-bit, 2, 32 bit, or 1 64 bit elements in one cycle].
Referring to claims 3 and 12, taking claim 3 as exemplary, the modified Hook discloses the processor of claim 1, wherein the first source identifier, the second source identifier, and the destination identifier each identifies a same-sized one of a 32-bit general purpose register, a 64-bit general purpose register, a 128-bit vector register, a 256-bit vector register, and a 512-bit vector register, having 16-bit elements [Hook, 
Referring to claims 5 and 13, taking claim 5 as exemplary, the modified Hook discloses the processor of claim 1, wherein the execution circuitry is to execute the decoded vector multiplication instruction in parallel on every corresponding pair of fixed-size elements [Hook, paragraphs 29, 39, arithmetic operation operates on the corresponding elements of the registers independently and in parallel; operate on data that is the full width of the local on-chip memories, up to 64 bits, and this allows parallel operations on 8 8 bit, 4 16-bit, 2, 32 bit, or 1 64 bit elements in one cycle].
Referring to claims 8, 11, and 24, taking claim 8 as exemplary, the modified Hook discloses the processor of claim 1, further comprising a software-accessible control register to store a rounding control, wherein the execution circuitry uses the rounding control when rounding the most significant fixed-sized portion of the doublesized product, wherein the rounding control specifies one of truncating, rounding up, and convergent rounding [Espasa, paragraph 117].
Referring to claim 25, the modified Hook discloses the system of claim 21, wherein the vector multiplication instruction further identifies a write mask to conditionally control per-element computational operation and updating of results to the identified destination [Espasa, paragraphs 111, 131, write mask field allows for partial vector operations, including loads, stores, arithmetic, logical, etc.; and the combination of write mask field and data element width field creates typed instructions in that they allow the mask to be applied based on different data element widths]. 
Referring to claim 26, the modified Hook discloses the method of claim 9, further comprising, after decoding the fetched vector multiplication instruction, retrieving data associated with the identified first and second sources, and scheduling execution of the decoded vector multiplication instruction [Hook, paragraphs 8, 13, 38, The present invention first loads, from a memory, a first set of data elements into a first vector register and a second set of data elements into a second vector register. Each data element comprises N bits. Next, an arithmetic instruction is fetched from memory and is decoded. Then, the first vector register and the second vector register are read from the register file as specified in the arithmetic instruction. The present invention then executes the arithmetic instruction on corresponding data elements in the first and second vector registers].
Claims 4, 10, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook, in view of Espasa, as applied to claims 1 and 9 above, and further in view of Desai et al (hereinafter Desai), U.S. Publication No. 2003/0014457 A1.
Referring to claims 4 and 22, taking claim 4 as exemplary, the modified Hook discloses the processor of claim 1, wherein the fixed size is 16 bits [Hook, paragraphs 29, 39, arithmetic operation operates on the corresponding elements of the registers independently and in parallel; operate on data that is the full width of the local on-chip memories, up to 64 bits, and this allows parallel operations on 8 8 bit, 4 16-bit, 2, 32 bit, or 1 64 bit elements in one cycle; Espasa, paragraph 99, “alternative embodiments may support more, less and/or different vector operand sizes”; Hook, paragraphs 29, 35]. 

However, Desai discloses wherein the identified first source, second source, and destination each comprises a 128-bit vector register [paragraph 36, For example, a vector MAC operation on eight 16-bit data elements produces eight 32-bit product elements, which are added to the current contents of vector accumulator registers 512 and 514, and the results of the operation can be locally stored back into the vector accumulator registers 512 and 514 (each of which provide 128-bits of storage)], in order to provide high throughput signal processing without adding significantly to the cost or power consumption [paragraph 3].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of the modified Hook to provide high throughput signal processing without adding significantly to the cost or power consumption. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the identified first source, second source, and destination each comprises a 128-bit vector register.
Referring to claims 10 and 23, taking claim 10 as exemplary, the modified Hook discloses the method of claim 9, wherein the fixed size is 16 bits [Hook, paragraphs 29, 39, arithmetic operation operates on the corresponding elements of the registers independently and in parallel; operate on data that is the full width of the local on-chip memories, up to 64 bits, and this allows parallel operations on 8 8 bit, 4 16-bit, 2, 32 bit, or 1 64 bit elements in one cycle; Espasa, paragraph 99, “alternative embodiments may support more, less and/or different vector operand sizes”; Hook, paragraphs 29, 35], 
The modified Hook does not explicitly disclose wherein the identified first source, second source, and destination each comprises a 128-bit vector register.
However, Desai discloses wherein the identified first source, second source, and destination each comprises a 128-bit vector register [paragraph 36, For example, a vector MAC operation on eight 16-bit data elements produces eight 32-bit product elements, which are added to the current contents of vector accumulator registers 512 and 514, and the results of the operation can be locally stored back into the vector accumulator registers 512 and 514 (each of which provide 128-bits of storage)], in order to provide high throughput signal processing without adding significantly to the cost or power consumption [paragraph 3].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of the modified Hook to provide high throughput signal processing without adding significantly to the cost or power consumption. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the identified first source, second source, and destination each comprises a 128-bit vector register.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook, in view of Espasa, as applied to claim 3 above, and further in view of Damron, U.S. Publication No. 2011/0145543 A1.
Referring to claim 7, the modified Hook does not explicitly disclose the processor of claim 3, wherein the vector multiplication instruction further comprises a vector size identifier to specify the size of the same-sized register.
	However, Damron discloses wherein the vector multiplication instruction further comprises a vector size identifier to specify the size of the same-sized register [paragraph 48, executed instruction specifies setting the width of the vector register], in order to provide a single set of instructions that can be utilized for vector processing while supporting many different vector widths [paragraph 5].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of the modified Hook to provide a single set of instructions that can be utilized for vector processing while supporting many different vector widths. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the vector multiplication instruction further comprises a vector size identifier to specify the size of the same-sized register.	

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the execution circuitry is to execute the decoded vector multiplication instruction on 16 corresponding pairs of elements at a time, taking one cycle, two cycles, and four cycles to execute the decoded vector multiplication instruction when the first source identifier, the second source identifier, and the destination identifier identify the 128-bit vector register, the 256-bit vector register, and the 512-bit vector register, respectively, in combination with other recited limitations in claim 6.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest executing, by the execution circuitry, the decoded vector multiplication instruction on 16 corresponding pairs of elements at a time, taking one cycle, two cycles, and four cycles to execute the decoded vector multiplication instruction when the first source identifier, the second source identifier, and the destination identifier each identifies the 128-bit vector register, the 256-bit vector register, and the 512-bit vector register, respectively, in combination with other recited limitations in claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/           Primary Examiner, Art Unit 2181